Exhibit 10.1

NOTE CONVERSION AND STOCK PURCHASE AGREEMENT

 

THIS NOTE CONVERSION AND STOCK PURCHASE AGREEMENT (this “Agreement”) is made as
of December 7, 2017, by and among International Stem Cell Corporation, a
Delaware corporation (the “Company”), and Andrey Semechkin (the “Holder”).

RECITALS

A.Holder is the Co-Chairman and Chief Executive Officer of the Company, and
fully understands the present condition, opportunities and risks of the Company.

B.The Company previously issued a promissory note to the Holder on September 1,
2017 in the principal amount of $2,700,000 (the “Note”).  Through the date of
this Agreement, the accrued and unpaid interest on the Note (together with all
predecessor notes replaced by the Note) is $56,418.

C.The Company and the Holder have agreed (i) to convert (the “Conversion”) the
outstanding principal amount of, and all accrued and unpaid interest under
(collectively, the “Outstanding Amount”), the Note into shares of the Company’s
common stock (the “Common Stock”), and (ii) for Holder to purchase an additional
$500,000 of common stock (the “Purchase”), at a conversion price and purchase
price of $1.75 per share.

D.The Company and the Holder desire to enter into this Agreement to confirm
their agreement regarding the Conversion and the Purchase.

AGREEMENT

In consideration of the foregoing and the mutual covenants contained herein, the
parties hereto agree as follows:

1.On or before December 7, 2017, Holder shall deliver a check to the Company in
the amount of $500,000 (the “Cash Payment”).  Effective as of December 7, 2017,
the Outstanding Amount of the Note (representing a total of $3,256,418) shall be
converted into shares of Common Stock.  In consideration for the Cash Payment
and the Conversion of the Outstanding Amount of the Note, Holder shall receive a
total of 1,860,810 shares of Common Stock (the “Shares”).  Upon issuance of the
shares of Common Stock to the Holder pursuant to this Agreement, all obligations
of the Company to the Holder pursuant to the Note shall immediately terminate
and the Note shall be canceled and have no further force and effect.

2.Immediately following the Conversion and the Purchase, the Holder shall
deliver the Note to the Company for cancellation and the Company shall issue and
deliver to the Holder a certificate representing the Shares. Notwithstanding the
foregoing or anything to the contrary contained herein, the full amount of the
Note shall automatically convert as described herein on December 7, 2017,
without any further action required by Holder, with the delivery of the Note for
cancellation being only a matter of administrative maintenance.  

 

--------------------------------------------------------------------------------

 

3.Holder understands that the Shares received upon the Conversion and the
Purchase have not been registered under federal or state securities laws and, as
such, cannot be sold unless so registered or an exemption from such registration
becomes available in the future.  The certificate representing the Shares shall
bear the legends required by applicable state and federal corporate and
securities laws.  Holder is acquiring the Shares for investment for his own
account only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the Securities Act.  Holder further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
requirements relating to the Company.

4.This Agreement sets forth the entire agreement of the parties hereto with
respect to the subject matter hereof.

5.This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of California.

6.This Agreement may be executed electronically and in counterparts by the
parties hereto, all of which together shall constitute one instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Note Conversion and Stock
Purchase Agreement as of the date first written above.

 

 

COMPANY:

 

INTERNATIONAL STEM CELL CORPORATION

 

 

By: /s/Sophia D. Garnette

 

Name: Sophia D. Garnette
Title: VP Legal Affairs and Operations

 

HOLDER:

 

 

 

/s/ Andrey Semechkin

        

Andrey Semechkin

 

 

 

-2-

 